Examiner’s Comment
Allowable Subject Matter
Claims 1, 3, 5-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a an integrated switching regulator device comprising: a low pass filter configured to provide a desired amount of ripple attenuation in a regulated voltage output to a load, the low pass filter including: a second inductor and a second capacitor connected together and configured to provide a second LC stage, an input of the second LC stage being coupled to an output of the first LC stage, wherein the second inductor comprises a metal composite core or a ferrite core, wherein the first LC stage is configured to provide a gross attenuation of an alternating current (AC) signal present in the output of the switching regulator, whereby the air core of the first inductor prevents heat generation associated with the gross attenuation of the AC signal, and wherein the second LC stage is configured to further attenuate the AC signal, in combination with all the limitations set forth in claim 1. 	 Regarding claim 18, the prior art fails to teach or disclose a low pass filter circuit comprising: a second LC stage comprising a second inductor and a second capacitor that are connected together, wherein an input of the second LC stage is coupled to an output of the first LC stage, wherein the second inductor comprises a metal composite core or a ferrite core; wherein the first LC stage is configured to provide a gross attenuation of an alternating current (AC) signal present in the output of the switching regulator, whereby the air core of the first inductor prevents heat generation associated with the gross attenuation of the AC signal, and the second LC stage is configured to further attenuate the AC signal, wherein the filter circuit is configured to filter a pulsed voltage to provide a regulated voltage to a load, in combination with all the limitations set forth in claim 18
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838